ORDER DENYING MOTION TO DISMISS
Defendants move to dismiss the plaintiffs original complaint for lack of jurisdiction and for failure to state a claim pursuant to T.C.R.C.P. Rule 12(b).
*64Defendants argue that the High Court lacks jurisdiction in this matter due to plaintiffs initial failure to plead the jurisdictional amount. Plaintiff, however, has since filed an amended complaint pleading the jurisdictional amount. The amended complaint was filed after the motion to dismiss but before the defendant's answer.
T.C.R.C.P. Rule 15(a) allows a party to amend his pleadings once, as a matter of course, any time before a permitted responsive pleading is served. A Rule 12(b) motion to dismiss, such as the one now before us, is not a responsive pleading for purposes of Rule 15(a). See Wright, Miller & Kane, Federal Practice & Procedure, Civil 2d § 1483. Defendants' argument regarding plaintiffs initial failure to state the jurisdictional amount is therefore moot. Further, we do not find that the amendment is made in bad faith.
Defendants also argue that the complaint fails to state a claim upon which relief can be granted. However, we find that the plaintiffs amended complaint sufficiently states a claim.
For the reasons set forth above defendants’ motion to dismiss is denied.
It is so Ordered.